Title: From George Washington to Brigadier General William Maxwell, 12 April 1779
From: Washington, George
To: Maxwell, William



Sir
Hd Qrs Middlebrook 12th April 1779

Your favors of the 8th and 11th instant, with the several news-papers came duly to hand.
I have no objection to Mr Wolfen continuing in his present duty. However, it may be necessary to have the men relieved by a fresh party, that the fatigue may be equally borne by the whole corps, that is in case of its being severe.
I have the same idea of the impropriety of such inlistments as you have detected—In the present instance you may repay the bounty money (should it come within what has been allowed) to the person who inlisted the soldier, and detain him in the Jersey troops if it can be made agreeable—I shall take such measures a⟨s⟩ may appear expedient to stop this practice.
